Order, Supreme Court, New York County (Charles Ramos, J.), entered April 3, 1990, which granted plaintiffs motion for a Yellowstone injunction on condition that plaintiff, inter alia, post an undertaking in the amount of $50,000, ánd order of the same court entered on June 28, 1990, which, inter alia, granted additional Yellowstone relief on certain conditions, unanimously affirmed to the extent appealed from, with costs.
Plaintiff, which leased premises to be used exclusively as a family style "Roy Rogers” restaurant, attempted to sell food under the trade names "Nathan’s” and "Dunkin Donuts”, claiming that it was merely engaged in a permissible expansion of its menu.
After the defendant served various notices to cure, the parties stipulated that the landlord would take no further actions to terminate the tenancy. The stipulation was "so ordered”. Nevertheless, defendant alleges plaintiff proceeded to "expand” its product line further. When the landlord *451served additional notices to cure in response to these subsequent expansions, the IAS court properly granted Yellowstone relief in response to the particular circumstances presented. Furthermore, the IAS court did not abuse its discretion by requiring, as conditions for the granting of an injunction, a financial undertaking and a restriction on tenant’s window displays (see, 7 W. Foods v Forty-Seventh Fifth Co., 109 AD2d 658). Concur—Sullivan, J. P., Milonas, Rosenberger, Wallach and Smith, JJ.